[Cite as Hart v. Ridge Tool Co., 2014-Ohio-5088.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

GRADY HART                                              C.A. No.     14CA010559

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
RIDGE TOOL COMPANY, et al.                              COURT OF COMMON PLEAS
                                                        COUNTY OF LORAIN, OHIO
        Appellees                                       CASE Nos. 09CV164536
                                                                   13CV182098

                                 DECISION AND JOURNAL ENTRY

Dated: November 17, 2014



        WHITMORE, Judge.

        {¶1}     Plaintiff-Appellant, Grady Hart, appeals from the judgment of the Lorain County

Court of Common Pleas. This Court affirms.

                                                    I

        This case arises out of an injury suffered by Mr. Hart during his employment at
        Ridge Tool Company, a self-insured employer. Mr. Hart made a workers’
        compensation claim seeking coverage for depression arising from the injury. He
        also filed a second claim seeking coverage for opiate dependence. Both claims
        eventually came to the Lorain County Court of Common Pleas on appeals by
        Ridge Tool from decisions of the Industrial Commission, and protracted
        settlement negotiations ensued. On April 24, 2012, the parties informed the court
        below that they had reached an agreement. The lower court entered judgment in
        both cases, ordering that Mr. Hart could no longer pursue his claims for opiate
        dependence or depression. [Hart appealed.]

Hart v. Ridge Tool Co., 9th Dist. Lorain No. 12CA010234, 2013-Ohio-1487, ¶ 2.

        {¶2}     On appeal, this Court reversed the trial court’s judgments because it did not wait

the statutorily required 30 days before enforcing the settlement agreement. Id. at ¶ 7-8. The case

was remanded for compliance with R.C. 4123.65(C). Id. at ¶ 7-9.
                                                2


       {¶3}    In September 2013, approximately five months after remand, Ridge Tool filed a

motion to enforce the settlement agreement.          Hart opposed the motion.     Meanwhile, on

November 15, 2013, the Industrial Commission approved the settlement agreement.              Hart

appealed the Industrial Commission’s decision to the Lorain County Court of Common Pleas.

The trial court consolidated that appeal with his ongoing case. Ultimately, on February 28, 2014,

the trial court found that the settlement agreement was final and dismissed Hart’s cases. Hart

now appeals and raises one assignment of error for our review.

                                                II

                                      Assignment of Error

       ACCORDING TO WHAT I HAVE UNDERSTOOD UNDER THE LAW, I DO
       HAVE A RIGHT TO TRIAL DUE TO THE SETTLEMENT NOT BEING
       SIGNED OR BEING GIVEN THE 30 DAY WITHDRAWAL PERIOD [ ] TO
       WITHDRAW THE “OUTLINE” AND I WAS NOT IN MY RIGHT MIND
       WHEN I SIGNED THE “OUTLINE.” DUE TO THE COURT OF COMMON
       PLEAS HANDLING OF THE COURT OF APPEALS DECISION,
       OVERRULLING THE COURT OF APPEALS DECISION. I DO HAVE A
       RIGHT TO TRIAL. (Sic.)

       {¶4}    In his sole assignment of error, Hart argues that the court erred in enforcing the

settlement agreement because he is entitled to a trial based on this Court’s prior decision. We

disagree.

       {¶5}    Hart’s argument relies on the premise that this Court rejected or reversed the

terms of the settlement agreement. Hart misunderstands our prior opinion. In Hart v. Ridge Tool

Co., 2013-Ohio-1487, this court reversed the trial court’s judgment entries because it had “closed

the cases and entered judgment on the claims prior to the parties having a binding settlement

agreement.” Id. at ¶ 7. As discussed in Hart, R.C. 4123.65(C) gave the parties a 30-day window

to withdraw consent to the settlement agreement. Id. at ¶ 6-7. Despite Hart’s contention, this

Court did not invalidate the settlement agreement. Instead, we remanded the case for the court to
                                                  3


allow the parties 30 days to withdraw their consent pursuant to R.C. 4123.65(C), if they should

so choose. Id. at ¶ 7-9.

       {¶6}    The matter was remanded to the trial court in April 2013. Hart, then, had 30 days

to withdraw his consent. See R.C. 4123.65(C). See also Armstrong v. Marathon Oil Co., 32

Ohio St.3d 397, 418 (1987) (Upon reversal and remand from the court of appeals, the case “is

reinstated on the docket of the court below in precisely the same condition that obtained before

the action that resulted in the appeal and reversal.”). In order to withdraw his consent, Hart was

required to provide written notice within 30 days to Ridge Tool and the administrator of

workers’ compensation. R.C. 4123.65(C). See also State ex rel. Jones v. Conrad, 92 Ohio St.3d

389, 390-392 (2001). While there are various documents in the record that indicate Hart wanted

to proceed to trial, there is no indication that he served written notice to the parties as required by

the statute. Instead, it appears that Hart proceeded on the misunderstanding that the settlement

agreement itself had been vacated by our prior decision.

       {¶7}    On September 13, 2013, well after the 30-day waiting period, Ridge Tool filed a

motion to enforce the settlement agreement. Hart filed various memoranda in opposition, none

of which argued that he had withdrawn his consent pursuant to R.C. 4123.65(C). On February

28, 2014, the trial court found the settlement agreement, having been approved by the Industrial

Commission on November 15, 2013, was final and dismissed the case. Because the record does

not establish that Hart gave written notice of his desire to withdraw his consent within 30 days to

Ridge Tool and the administrator of workers’ compensation, we cannot conclude that the trial

court erred in finding that the settlement agreement was final. See State ex rel. Jones at 392.

       {¶8}    Hart’s sole assignment of error is overruled.

                                                  III
                                                 4


       {¶9}    Hart’s assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas is affirmed.


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



MOORE, J.
CONCURS.

CARR, P. J.
DISSENTING.
                                                 5


       {¶10} I respectfully dissent.       It is clear from his first appeal and his motions in

opposition to the enforcement of the settlement agreement upon remand that Hart withdrew his

consent. On that basis, I would reverse.


APPEARANCES:

GRADY C. HART, pro se, Appellant.

MICHAEL L. SQUILLACE, Attorney at Law, for Appellee.

SARAH THOMAS, Assistant Attorney General, for Appellee.